

114 S3369 IS: Empowering Law Enforcement to Keep America Safe Act of 2016
U.S. Senate
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3369IN THE SENATE OF THE UNITED STATESSeptember 21, 2016Mr. McCain (for himself, Mr. Cornyn, Mr. Cotton, Mr. Burr, Mr. Graham, and Mr. Sessions) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 2709 of title 18, United States Code, to clarify that the Government may obtain a
			 specified set of electronic communication transactional records under that
			 section, and to make permanent the authority for individual terrorists to
			 be treated as agents of foreign powers under the Foreign Intelligence
			 Surveillance Act of 1978.
	
 1.Short titleThis Act may be cited as the Empowering Law Enforcement to Keep America Safe Act of 2016. 2.Counterintelligence access to telephone toll and transactional recordsSection 2709 of title 18, United States Code, is amended by striking subsection (b) and inserting the following:
			
				(b)Required certification
 (1)In generalThe Director of the Federal Bureau of Investigation, or his or her designee in a position not lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge in a Bureau field office designated by the Director, may, using a term that specifically identifies a person, entity, telephone number, or account as the basis for a request, request information and records described in paragraph (2) of a person or entity, but not the contents of an electronic communication, if the Director (or his or her designee) certifies in writing to the wire or electronic communication service provider to which the request is made that the information and records sought are relevant to an authorized investigation to protect against international terrorism or clandestine intelligence activities, provided that such an investigation of a United States person is not conducted solely on the basis of activities protected by the first amendment to the Constitution of the United States.
 (2)Obtainable types of information and recordsThe information and records described in this paragraph are the following: (A)Name, physical address, e-mail address, telephone number, instrument number, and other similar account identifying information.
 (B)Account number, login history, length of service (including start date), types of service, and means and sources of payment for service (including any card or bank account information).
 (C)Local and long distance toll billing records. (D)Internet Protocol (commonly known as IP) address or other network address, including any temporarily assigned IP or network address, communication addressing, routing, or transmission information, including any network address translation information (but excluding cell tower information), and session times and durations for an electronic communication..
		3.Permanent authority for individual terrorists to be treated as agents of foreign powers under the
 Foreign Intelligence Surveillance Act of 1978Section 6001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note) is amended by striking subsection (b).